Citation Nr: 0305121	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-11 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for acne vulgaris.  

3.  Entitlement to service connection for earaches.  

4.  Entitlement to service connection for a bilateral leg 
disorder.  

5.  Entitlement to service connection for a right foot 
disorder.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to an increased disability evaluation for 
hemorrhoids, currently assigned a noncompensable evaluation.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


REMAND

The appellant had active service from October 1968 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The case 
has been advanced on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  38 C.F.R. § 20.900(c) (2002).  

The appellant filed two VA Form 9's (Appeals to the Board of 
Veterans' Appeals) in this case.  On the first VA Form 9, 
received in June 1999, he indicated that he wanted to testify 
at a hearing before a traveling Member of the Board.  In the 
second VA Form 9, received in October 2002, he noted that he 
did not want a Board hearing.  To clarify the appellant's 
intent with respect to a hearing, the RO contacted him.  By a 
VA Form 119 (Report of Contact) dated in January 2003, the RO 
reported that the appellant wanted a hearing before a 
traveling Member of the Board.  The RO indicated that the 
appellant's name would be placed on the travel board docket 
and that a letter would be sent to him notifying him of the 
date and time of the hearing.  The record contains neither 
such a letter nor a hearing transcript.  



The case is REMANDED to the RO for the following:

In accordance with applicable law, the RO 
should schedule the appellant for a 
personal hearing before a traveling 
Member of the Board.  38 U.S.C.A. § 7107 
(West 2002).  

Thereafter, the case should be returned to the Board, 
following appropriate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




